OPINION — AG — ** FEDERAL OLD AGE ** (1) THE BENEFITS OF THE FEDERAL OLD AGE AND SURVIVORS INSURANCE PROGRAM MAY BE EXTENDED TO COVER ALL SUCH POSITIONS BY AMENDING THE COUNTY'S PLAN, UNDER THE PROVISIONS OF 51 Ohio St. 125 [51-125], SO AS NOT TO EXCLUDE THOSE PARTICULAR CLASSES OF POSITIONS THE COMPENSATION FOR WHICH IS ON A FEE BASIS. (2) 51 Ohio St. 125 [51-125], IMPOSES UPON ANY COUNTY SUBMITTING A PLAN, OR AN AMENDMENT TO A PLAN, WHICH IS APPROVED THEREUNDER, THE DUTY AND OBLIGATION OF PAYING TO THE STATE'S CONTRIBUTION FUND, FROM FUNDS LAWFULLY AVAILABLE. (OBLIGATION, STATE OFFICERS) CITE: 51 Ohio St. 125 [51-125], 39 Ohio St. 2 [39-2] (JAMES C. HARKIN)